Citation Nr: 0817170	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  91-38 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable disability rating for an 
adherent left upper thigh scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to an 
increased evaluation for post operative residuals of a severe 
left upper thigh laceration, with tissue loss, and an 
adherent scar evaluated as 30 percent disabling. 

By rating action in September 1973, service connection was 
granted for post operative residuals of a severe left upper 
third thigh laceration, with tissue loss and an adherent 
scar. A 30 percent rating was assigned.

The Board remanded this case to the RO so that additional 
development of the evidence could be conducted in March 1992, 
June 1994, January 1998, June 1999, August 2003, March 2005, 
March 2006, and March 2007.

In March 2007 the Board granted a 40 percent rating for post 
operative residuals of a left upper thigh laceration with 
tissue loss.  In that decision the Board noted that the 
veteran's service-connected left thigh muscle injury 
consisted of two elements, the muscle injury itself, and the 
scar.  In light of Esteban v. Brown, 6 Vet. App. 259 (1994), 
the Board found that the scar must be rated separately from 
the rating assigned the thigh muscle injury.  The case was 
then remanded to give the RO an opportunity assign an initial 
rating to the scar.  

By rating action in November 2007, a non-compensable rating 
was assigned for the left upper thigh scar, effective from 
July 31, 1990.  The issue remains in appellate status, as the 
maximum schedular rating had not been assigned. AB v. Brown, 
6 Vet. App. 35 (1993).


FINDING OF FACT

An adherent left thigh scar has been manifested by tenderness 
and deep tissue involvement throughout the appellate term.


CONCLUSION OF LAW

A separate 10 percent rating for a left upper thigh scar is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804 7805 (2007);.


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the December 1990 rating 
decision in question.  (The Board observes that 38 U.S.C.A. 
§ 5103 was not law until November 2000.)  The record, 
however, shows that any prejudice that failure caused was 
cured by the fact that VA notified the veteran in April 2007 
correspondence of the information and evidence needed to 
substantiate and complete this claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  A January 
2008 supplemental statement of the case specifically informed 
the veteran of the rating criteria which would provide a 
basis for an increased rating.  VA fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  The correspondence and the 
supplemental statement of the case informed the claimant of 
the need to submit all pertinent evidence in his possession.  
The claim was adjudicated in a January 16, 2008 rating 
decision.  Correspondence of record provided adequate notice 
of how effective dates are assigned.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and provided an opportunity to 
present pertinent evidence in light of the notice provided. 
 Because the veteran has actual notice of the rating 
criteria, and because the claim has been readjudicated no 
prejudice exists.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative has 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Background

Service medical records show that the veteran sustained an 
injury to the anterior aspect of the left thigh in October 
1967 while in Vietnam. The injury consisted of a cut with a 
"skill saw." He was hospitalized for approximately 30 days 
and then returned to duty in Vietnam.

At a July 1992 VA examination the examiner noted a well 
healed scar 3 centimeters wide and 28 centimeters long which 
extended diagonally along the left thigh about 10 centimeters 
below the crest of the ilium. A VA peripheral nerves examiner 
noted a 7 inch, well healed scar. In testing the area around 
the scar, the veteran denied the perception of pain or touch 
in the area between the scar and the knee.

At a December 1994 VA examination, the veteran had a minimal 
neurological deficit mostly in the form of loss of sensation 
in the distribution of the scar, but he had a markedly 
exaggerated complaint which could not be explained to include 
numbness in both lower extremities. 

A December 1994 VA skin examination showed a transverse scar 
that started on the lateral border of his left leg and 
extended towards the inguinal area of the left upper thigh 
posteriorly to the midline of his left thigh. The scar was a 
linear scar and beneath it, and there was a loss of fatty 
tissue.  Surrounding this linear scar was a secondary type of 
discoloration of the skin due to a healing eczema. The total 
area involved was oval and was about 30 centimeters by 15 
centimeters. He had numerous small scars on his left knee 
from where he had several laparoscopic procedures. The 
diagnoses included a laceration of the left thigh with 
extensive destruction of subcutaneous tissue and residuals 
probably due to nerve damage.

At a September 2004 VA examination, decreased sensation was 
noted in his thigh distal to the scar.  Otherwise, the 
sensory examination was normal.  He showed a 24 centimeter, 
healed and nontender scar on the left medial and anterior 
thigh. The scar was mildly tender to palpation at the distal 
extent, with decreased sensation distal to the scar. There 
was no evidence of breakdown, no evidence of cicatrix, and no 
evidence of significant loss of muscle tissue. There was some 
skin and subcutaneous fat loss.

At an April 2005 VA examination, the examiner noted a 20 
centimeter by 1.4 centimeter scar located on the left upper 
thigh extending from the midanterior superior thigh in a one 
o'clock to seven o'clock medial thigh location. There was 
also a second scar measuring 5.4 centimeters by 0.4 
centimeters along the medial aspect of the left thigh 
extending distally from the upper thigh scar as mentioned 
above. There was no pain on examination of the scar except 
pain when palpating the underlying tissue. There was no 
adherence to underlying tissue. Skin texture was normal. 
There was no frequent loss of skin over the scar, ulceration 
or skin breakdown. There was neither elevation nor depression 
of the surface contour of the scar. The scar was superficial 
without inflammation, edema, or keloid formation. The color 
of the scar was normal. There was no induration or 
inflexibility. There was no limitation of motion or function 
caused by the scar itself. There was pain on palpation of the 
underlying tissues, but the scar in and of itself was not 
painful. There were no repeated ulcerations or poor 
nourishment to the scar itself.

Analysis

The veteran is currently rated 40 percent disabled under the 
criteria of 38 C.F.R. § 4.73, Diagnostic Code 5314 for 
injuries to muscle group XIV, the anterior thigh group.  The 
associated scar injury was separated in a March 2007 Board 
decision.  By rating action in November 2007, a non-
compensable rating was assigned for the left upper thigh 
scar, under the criteria of 38 C.F.R. § 4.118, Diagnostic 
Code 7805.

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; Payton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present. 38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law. Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994). Evaluation of disabilities based 
upon manifestations not resulting from service- connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited. 38 C.F.R. § 
4.14 (2007).

Since the veteran filed his claim for an increased rating 
there have been a number of changes in the criteria for 
rating skin diseases under 38 C.F.R. § 4.118, including 
scars.  Cf. 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2002) with 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2007).  The new rating criteria for rating scars became 
effective August 30, 2002. Id. 

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  Diagnostic Code 7805 indicated 
that scars were to be evaluated based on the limitation of 
function of the part affected. 38 C.F.R. § 4.118 (2002).

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007), scars, 
other than head, face, or neck that are deep or that cause 
limited motion, warrant a 10 percent rating for an area or 
areas exceeding 6 square inches (39 square centimeters.).  A 
20 percent rating is warranted when the area or areas exceeds 
12 square inches (77 square centimeters). A 30 percent rating 
requires an area or areas exceeding 72 square inches (465 
square centimeters); while a 40 percent rating requires an 
area or areas exceeding 144 square inches (929 square 
centimeters.).  Note (2) to this Code provides that a deep 
scar is one associated with underlying soft tissue damage.  

Pursuant to the revised Rating Schedule, a 10 percent rating 
is applicable under Diagnostic Code 7802 for a scar other 
than on the head, face, or neck, that is superficial and does 
not cause limited motion, or if the area of the scar is 144 
square inches or greater. 

The revised Diagnostic Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable. A 10 percent 
rating is also applicable under Diagnostic Code 7804 for 
scars that are superficial, painful on examination.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. A superficial scar is 
one not associated with underlying soft tissue damage.  Other 
scars are to be rated based on limitation of function of the 
part affected under Diagnostic Code 7805. 38 C.F.R. § 4.118 
(2007).

The veteran's left thigh scar is currently rated under 
38 C.F.R. § 4.118, Diagnostic Code 7805, for the limitation 
of function of the part affected by the scar.  The Rating 
Schedule criteria applicable to the present claim were 
unchanged by the August 2002 revision.  Under both the old 
and new versions of Diagnostic Code 7805, other scars are 
rated on limitation of function of the affected part.  No 
examination since 1990 shows that the scar separately 
affected functioning or motion of any body part not already 
compensated under 38 C.F.R. § 4.73, Diagnostic Code 5314, so 
a compensable rating cannot be granted on this basis. 

While there is no evidence that the veteran's scar is 
unstable, and while the preponderance of the evidence is 
against finding that the scar is objectively painful on 
examination, there is evidence that the scar itself is deep 
and that there was soft tissue damage.  Indeed, a December 
1994 examiner opined that the appellant had suffered 
extensive destruction of the subcutaneous tissue, and the 
April 2005 examination noted pain on palpation of the 
underlying tissues.  

Despite eight prior remands, and despite development since 
1990, the difficulty in this case arises in trying to 
separate manifestations strictly associated with the scar 
from those manifestations which are associated with the 
service connected muscle group XIV injury.  Indeed, the Board 
in assigning a 40 percent rating in March 2007 relied upon 
finding that such a rating was warranted because of a loss of 
deep fascia and muscle substance with decreased muscle tone, 
a loss of power, and a lowered threshold for fatigue.  Hence, 
the Board must avoid violating the doctrine against 
pyramiding.  38 C.F.R. § 4.14 (2007) (The evaluation of the 
same disability under various diagnoses is to be avoided.)  

Having conducted a longitudinal review of the file, and after 
considering the December 1994 VA findings of a loss of 
sensation (albeit a markedly exaggerated loss), after 
considering September 2004 findings of decreased sensation 
and mild scar tenderness, and after considering the fact that 
the scar itself was deep with soft tissue damage, the Board 
will resolve reasonable doubt and assign a 10 percent rating 
for the disability related to the scar alone.  38 C.F.R. 
§ 3.102.  This rating is assigned for the entire appellate 
term.  

In assigning only a 10 percent rating the Board acknowledges 
that a July 1992 VA examination showed an 84 square 
centimeter (3 times 24) involvement due to scars and that a 
20 percent rating is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7801, when the area or areas exceeds 12 
square inches (77 square centimeters).  Notably, however, in 
July 1992, there was absolutely no clinical evidence of soft 
tissue damage.  Further, while the December 1994 skin 
examination showed decreased sensation covering 450 square 
centimeters (30 times 15), the scar itself did not encompass 
that area.  Rather, the area described pertained to the area 
where sensation was lost, not where the scar was deep with 
tissue damage.  Hence, the Board finds no basis for a rating 
in excess of 10 percent.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except as otherwise noted the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not otherwise for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

Entitlement to a 10 percent rating for a left thigh scar is 
granted subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


